TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00680-CV



Ray Himel, Individually; RNL, Inc.; and Gulf Coast Boats, Inc., Appellants

v.

Ronnie Bertagna and Dorothy Bertagna, Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 05-0869, HONORABLE WILLIAM HENRY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellants Ray Himel, Individually; RNL, Inc.; and Gulf Coast Boats, Inc., and
appellees Ronnie Bertagna and Dorothy Bertagna no longer wish to pursue this appeal and have filed
a joint motion to dismiss pursuant to their settlement agreement.  We grant the motion and dismiss
the appeal.  Tex. R. App. P. 42.1(a).


	__________________________________________
	W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Joint Motion

Filed:   January 29, 2008